Citation Nr: 1119150	
Decision Date: 05/18/11    Archive Date: 05/26/11

DOCKET NO.  09-09 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida



THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a chronic lumbosacral spine condition.

2.  Entitlement to an evaluation in excess of 10 percent for the service-connected status post traumatic injury of the cervical spine with degenerative changes. 

3.  Entitlement to an evaluation in excess of 10 percent for the service-connected C5-6 sensory radiculopathy of the left upper extremity.  



REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967 and from February 1974 to April 1979.  It appears the Veteran also served on active duty from April 1979 to January 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the RO, which confirmed a previous denial for a chronic lumbosacral spine condition.  The RO additionally denied peripheral neuropathy of the right lower extremity.

While the Veteran appealed both decisions and they were included in the January 2009 statement of the case (SOC), the Veteran indicated in his February 2009 VA Form 9 that he was no longer appealing the claim pertaining to peripheral neuropathy of the right lower extremity.  As such, the matter is no longer in appellate status.  38 C.F.R. § 20.302(b).  

In March 2010, the RO continued 10 percent disabling ratings for the service-connected status post traumatic injury of the cervical spine with degenerative changes and C5-6 sensory radiculopathy of the left upper extremity.   

The Veteran filed a timely Notice of Disagreement (NOD) with this decision in June 2010.   However, the Board found that an SOC has not been issued.  These matters must be remanded for issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  

The Veteran presented testimony at a hearing held at the RO before the undersigned Veterans Law Judge in January 2011.  The transcript has been associated with the claims folder.

During the January 2011 hearing, the Veteran raised a claim of entitlement to service connection for a neurological condition of the lower extremities, to include as secondary to a service-connected disability.   This has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the matter and it is referred to the AOJ for appropriate action.  

The reopened claim for a chronic lumbosacral spine condition on a de novo basis is addressed in the REMAND portion of this document and is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran has been apprised of what evidence would substantiate the claim for benefits and the allocation of responsibility for obtaining such evidence.  All relevant medical and lay evidence obtainable and necessary to render a decision in this matter has been received.

2.  A June 1987 rating decision denied the Veteran's original claim of service connection for residuals of spinal trauma.   

3.  An October 1987 decision denied service connection for a chronic lumbosacral spinal condition.  The Veteran did not appeal from this decision in a timely fashion.   

4.  The evidence received since the October 1987 rating decision is neither cumulative nor redundant of that previously considered by the RO and, by itself or when considered with previous evidence of record, relates to a previously unestablished fact that tends to substantiate the claim and raises a reasonable possibility of substantiating the claim of service connection for a chronic lumbosacral spinal condition.  



CONCLUSION OF LAW

New and material evidence has been received since the October 1987 rating decision denying the Veteran's claim of service connection for a chronic lumbosacral spinal condition.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.156, 20.302, 20.1103 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 
38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any information or evidence not of record that is necessary to substantiate the claim, as well as what parts of that information or evidence VA will seek to provide, and what parts VA expects the claimant to provide.  38 C.F.R. § 3.159(b) (2010).  

VA must provide such notice to a claimant prior to an initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (AOJ), even if the adjudication occurred prior to the enactment of the VCAA.  See Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004).  

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a claim for service connection, so that VA must specifically provide notice that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  

Further, the United States Court of Appeals for Veteran's Claims (Court) issued a decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  In that decision, the Court held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and must notify the claimant of the evidence and information that is necessary to establish his entitlement to service connection.  

In that regard, the Court noted that VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service-connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  

The Court further stated that VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.

To the extent that the action taken herein below is favorable to the Veteran, further discussion of VCAA is not required at this time.


Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  


New and Material Claim

In a June 1987 rating action, the RO denied the Veteran's original claim of service connection for residuals of spinal trauma.  The RO found that there were no residuals shown in the evidence of record.  

The Veteran was notified of the decision in June 1987, but did not file a timely appeal from that decision.  38 C.F.R. § 20.302.  

In an October 1987 rating action, the RO denied service connection for a chronic lumbosacral spinal condition on the basis that there were no current residuals found on examination.  The Veteran did not file a timely appeal from that action.  Id.

The Veteran filed the instant petition to reopen his claim in February 2007.  

While the RO determined that new and material evidence had been submitted to reopen the claim, the Board must first address the issue of whether new and material evidence has been received to reopen the claim because it determines the Board's jurisdiction to reach the underlying claim and to adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit (Federal Circuit) noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.

The evidence at the time of the October 1987 rating decision consisted of the Veteran's service treatment records, which showed the Veteran received acute medical care in April 1985 for lumbar strain of 10 days duration.  

An August 1987 report of VA examination showed no evidence of either an acute, chronic, or residual disability of the lumbosacral spine.

The evidence submitted in connection with the Veteran's current application to reopen his claim includes a statement from Dr. R that the Veteran has radicular nerve pain and numbness radiating to the hip, down the leg, and to the bottom of the feet as a result of military service.  The physician indicated this condition was an extension of the Veteran's earlier injuries.  

An October 2006 magnetic resonance imaging (MRI) revealed the Veteran had congenital narrowing of the lumbar spine, bulging discs, spondylosis, and foraminal stenosis.

A June 2007 VA medical opinion indicates that herniated nucleus pulposus (HNP) of LS-S1 was less likely as not related to the lumbosacral strain in service.  

Records from the Social Security Administration (SSA) show the Veteran began receiving disability benefits as of May 2009 for a back disorder.

In January 2011, the Veteran testified that he injured his low back in a 1985 motor vehicle accident, when he also injured his cervical spine.  He maintains the injury occurred while he was on leave, but on the base in Colorado Springs.  The Veteran indicated that he received initial treatment for the injury and has had problems with his low back continually since service.

The new evidence, to include statements of the Veteran, as well as the pertinent medical evidence, contributes to a more complete picture of the circumstances surrounding the etiology of the Veteran's claimed disorder, i.e. contentions that the low back was incurred in a motor vehicle accident during service and current evidence of a back disorder.  Hodge, 155 F.3d at 1363.  

This additional evidence relates to a previously unestablished fact necessary to substantiate the Veteran's claim and raises a reasonable possibility of substantiating the claim.  

Therefore, because new and material has been presented, the claim of service connection for a chronic lumbosacral spinal condition is deemed to be reopened.  See 38 C.F.R. § 3.156(a).   



ORDER

As new and material evidence has been submitted to reopen the claim of service connection for a chronic lumbosacral spinal condition, the appeal to this extent is allowed, subject to further action as discussed hereinbelow.


REMAND

The reopening of the Veteran's claim of service connection for a chronic lumbosacral spinal condition does not end the Board's inquiry.  Rather, the Board must now address the merits of the reopened claim.  

However, the Board finds that additional development is necessary in connection with the reopened claim.  The matter must first be remanded to obtain outstanding VA outpatient treatment records.  

Notably, during the January 2011 Board hearing, the Veteran testified that he sought treatment from the Buffalo VA Medical Center (VAMC) from approximately 1987 to 2005.  BVA Transcript at 10.  

The Veteran further testified that he received treatment at Eglin and Pensacola Air Force Base clinics in approximately 2004.  BVA Transcript at 12.  These records have not been associated with the claims folder.  

Additionally, the Veteran testified and submitted statements indicating that he was receiving current treatment.  The last VA outpatient treatment records associated with the claims folder are dated in 2009.  Such missing records must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).

The Veteran further testified that he applied for Worker's Compensation benefits.  BVA Transcript at 24.  These records have not been associated with the claims folder and must be obtained upon Remand, if available.  38 C.F.R. § 3.159(c)(1).

The Board also remands the claim for VA examination.  In this respect, that VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran claims that he currently suffers a low back disorder as  result of injuries sustained in a 1985 motor vehicle accident, when he also injured his cervical spine.  He maintains the injury occurred while he was on leave, but on the base in Colorado Springs.  

The service treatment records contain a record of acute medical care in April 1985 for lumbar strain of 10 days duration.  

Post-service, an MRI study revealed the presence of congenital narrowing of the lumbar spine, bulging discs, spondylosis, and foraminal stenosis.  He has also been diagnosed with HNP.  There are conflicting opinions of record as to whether the Veteran's current low back condition is related to the lumbosacral strain in service.  

In January 2011, the Veteran testified that has had problems with his low back continually since service.  Based on the foregoing, the criteria under McLendon are met.  

Ongoing VA outpatient treatment records should also be obtained upon Remand.  38 C.F.R. § 3.159(c)(2); ); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

There have been additional records associated with the claims folder since the January 2009 SOC was issued, to include private and VA treatment, reports of VA examination, and SSA records.  The Veteran did not submit a waiver of initial RO adjudication.  

In Disabled American Veterans (DAV) v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003), the United States Court of Appeals for the Federal Circuit (Federal Circuit) emphasized the Board's status as "an appellate tribunal."  

The Board is prohibited from considering additional evidence without having to remand the case to the AOJ for initial consideration, unless having an appropriate waiver from the Veteran.

Hence, the most appropriate action is to have the RO initially consider this additional evidence associated with the record following the issuance of the January 2009 SOC as part of its post-remand evidentiary review.  

Finally, as noted in the Introduction, in a March 2010 decision, the RO continued 10 percent disabling ratings for the service-connected status post traumatic injury of the cervical spine with degenerative changes and C5-6 sensory radiculopathy of the left upper extremity.   The Veteran filed a timely NOD in June 2010, but an SOC has not been issued.  

The Board has determined that, since there had been an initial RO adjudication of the claims and an NOD as to their denial, the Veteran is entitled to an SOC, and the lack of receipt of an SOC with respect to the claims is a procedural defect requiring remand.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.200 (2010); see also Manlincon v. West, 12 Vet. App. 238 (1999). 

As these matters are being remanded, the AOJ should take efforts to ensure that it provides the Veteran with notice that meets all due process requirements, including those addressed by recent cases from the Court.  

Accordingly, these matter are REMANDED to the RO for the following action:

1.  The RO must review the claims file and ensure that all notification and development action required by     38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002 & Supp. 2010) are fully complied with and satisfied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

2.  The RO should take all indicated action in order to obtain copies of any VA clinical records not on file pertaining to treatment of the Veteran's low back dated between 2009 and the present.  The RO should also obtain any missing records from the Buffalo VAMC dated from approximately 1987 to 2005, and Eglin and Pensacola Air Force Base clinics in approximately 2004.  All requests for records must be clearly delineated in the claims folder. 

3.  After obtaining the necessary consent, the RO should take appropriate steps in order to obtain copies of any Worker's Compensation decisions and records utilized in reaching said decision.   All requests for records and their responses should be clearly delineated in the claims folder.  An additional request must be made if there is no response to the initial request for records. 
 
4.  After any additional VA medical records have been obtained and incorporated in the claims file, the Veteran should undergo VA examination for the purpose of determining the current nature and likely etiology of the claimed chronic lumbosacral spinal condition.  Prior to the examination, the claims folder must be made available to the examiner for review.  

A notation to the effect that this record review took place must be included in the report of the examiner(s).  All appropriate tests and studies (and consultations, if warranted) should be accomplished, and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with the complete rationale for the conclusions reached in the examination report.  

The appropriate examiner, based on the medical findings and a review of the claims folder, to specifically include the service treatment records and the VA and private medical records, should offer an opinion as to whether any current lumbosacral spinal disability is at least as likely as not due to an injury or other event or incident during the Veteran's active duty service on any basis.   The examiner should additionally indicate whether any currently diagnosed low back disability is proximately due to or the result of the service-connected cervical spine disabilities. 

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

6.  The Veteran must be given adequate notice of the date and place of any requested examination.  A copy of all notifications, including the address where the notice was sent must be associated with the claims folder.  The Veteran is to be advised that failure to report for a scheduled VA examination without good cause shown may have adverse effects on his claim.  38 C.F.R. § 3.655. 

7.  The RO should ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, the RO should take appropriate corrective action.  See Stegall v. West, 11 Vet. App. 268 (1998).

8.  After completing all indicated development to the extent possible, the RO should readjudicate the Veteran's claim of service connection for in light of all the evidence of record, to include the recently submitted material.  If any benefit sought on appeal remains denied, the Veteran and representative should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

9.  The RO also must provide the Veteran with an SOC referable to his claims for evaluations in excess of 10 percent disabling for the service-connected status post traumatic injury of the cervical spine with degenerative changes and C5-6 sensory radiculopathy of the left upper extremity.  The Veteran should be informed that he must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals




Department of Veterans Affairs


